Citation Nr: 0620981	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  96-18 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance (DEA) under Chapter 35, Title 38, United States 
Code.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from October 1943 to March 1946.  He also had subsequent 
service in the Puerto Rico Army National Guard to include 
from June1949 to July 1953.  He died in March 1995.  The 
appellant is the surviving spouse of the deceased veteran.

Initially, this case came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1995 rating decision 
issued by the San Juan, Puerto Rico, Department of Veterans 
Affairs (VA) Regional Office (RO).  In September 1997, the 
appellant cancelled her hearing request.  

In February 1999, the Board remanded the case to the RO for 
additional development.  It is now before the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  The veteran died on March [redacted], 1995.  The certificate of 
death lists the immediate cause of death as sepsis due to, or 
as a consequence of, peritonitis and perforation of cecum due 
to right pulmonary embolism.

2.  The appellant was married to the veteran at the time of 
his death.

3.  At the time of the veteran's death, he was service 
connected only for filariasis rated as 30 percent disabling 
and competent medical evidence does not show that the 
veteran's sepsis, peritonitis or perforation of the cecum due 
to right pulmonary embolism, was causally related to his 
military service or any incident thereof, to include his 
service-connected filariasis.

4.  At the time of his death, the veteran did not have a 
service-connected total disability which was permanent in 
nature.


CONCLUSIONS OF LAW

1.  The veteran's death was not caused by, or substantially 
or materially contributed to, by an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.310, 3.312 (2005).

2.  The requirements for basic eligibility for DEA under 
Chapter 35, Title 38, United States Code, have not been met.  
38 U.S.C.A. §§ 3501, 3510 (West 2002); 38 C.F.R. §§ 3.807, 
21.3021 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  
After examining the record, the Board is satisfied that all 
relevant facts pertaining to the appellant's claims that are 
the subject of this decision have been properly developed as 
available service personnel and medical records, post-service 
medical records, a private physician's statement, a marriage 
license, a certificate of death, the veteran's terminal 
hospitalization record, an original and amended autopsy 
report, a September 2005 VA medical opinion, Internet 
printouts, and various lay statements have been associated 
with the file.  In compliance with the Board's remand, the 
only additional service medical records found for the veteran 
were Surgeon General Office records showing that the veteran 
was treated for exostosis (now characterized as filariasis) 
and German measles.  The RO's attempts to obtain additional 
service medical records and personnel records (particularly 
National Guard records) have been unsuccessful and are 
believed to have been destroyed in the 1973 National 
Personnel Records Center (NPRC) fire.  The Board observes 
that, where records are unavailable, "VA has no duty to seek 
to obtain that which does not exist."  Counts v. Brown, 6 
Vet. App. 473, 477 (1994).  In a November 1970 statement, a 
private physician noted that he had treated the veteran for 
filariasis of the right leg.  In October 2005, the RO 
readjudicated the appeal and issued a supplemental statement 
of the case (SSOC).  Given the foregoing, the Board finds 
that VA has substantially complied with the Board's February 
1999 remand with regard to the issues discussed in this 
decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where Board's remand instructions were 
substantially complied with).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

During the pendency of this appeal, the United States Court 
of Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VA's notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including 
the degree of disability and the effective date of an award.  
Since service connection for cause of the veteran's death and 
entitlement to DEA benefits are being denied, no effective 
date will be assigned, so the Board finds that there can be 
no possibility of any prejudice to the claimant under the 
holding in Dingess/Hartman.  The appellant has not alleged 
any prejudice with respect to the timing of the notification, 
nor has any been shown.

The initial unfavorable decision was issued in July 1995, 
prior to 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159 (2005).  In a July 2002 letter, the 
claimant was provided with the content-complying notice 
required under the holding in Pelegrini that was issued prior 
to the issuance of the SSOC in October 2005.  The letter 
informed the appellant of what evidence was required to 
substantiate her claims and of her and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit information describing additional evidence or the 
evidence itself to the AOJ, and informed that it was her 
responsibility to make sure records are received by VA.  In 
particular, the appellant was asked to sign authorizations 
for release of information or to get records and submit them 
herself and to provide medical evidence showing that the 
disability causing death was incurred in or aggravated in 
service.  With regard to the appellant's DEA claim, the VA's 
duty to notify and assist claimants are not applicable to DEA 
claims.  The Court has held that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  VAOPGCPREC 5-2004.  

Based on the above, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).



Analysis

To establish service connection for the cause of the 
veteran's death, evidence must be presented, which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 
3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997).  Certain 
chronic disabilities, such as tuberculosis and renal disease, 
will be presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In 
short, the evidence must show that a service-connected 
disability was either the principal cause or a contributory 
cause of death.  For a service-connected disability to be the 
principal (primary) cause of death, it must alone or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

Initially, the Board observes that the service connection 
claim rests primarily on the appellant's contention that the 
medications the veteran used for pain in his leg due to 
filariasis contributed to his sepsis, and together with the 
right pulmonary embolism, led to his demise.  At the time of 
his death, on March [redacted], 1995, the appellant was married to 
the veteran and he was service-connected for filariasis, 
rated as 30 percent disabling.  The veteran was hospitalized 
at the time of his death and an autopsy was performed and 
later amended.  The veteran's certificate of death lists the 
immediate cause of death as sepsis due to, or as a 
consequence of, peritonitis and perforation of cecum due to 
right pulmonary embolism.  The veteran was not service-
connected for any of the diseases or conditions listed on the 
his certificate of death.  Moreover, the VA hospital records, 
autopsy report (as amended), and a September 2005 VA medical 
review and opinion reflect that the veteran was hospitalized 
at the San Juan VA Medical Center in March 1995 with a 
diagnosis of left leg deep venous thrombosis and acute 
pulmonary embolism, which were treated with heparin and an 
inferior vena cava filter placement.  During his terminal 
hospitalization, the veteran developed gastrointestinal 
bleeding requiring packed red blood cell transfusion.  On 
page 14 of the amended autopsy report, the cause of death was 
listed as due to disseminated tuberculosis with tuberculosis 
pneumonia in addition to the conditions listed on the death 
certificate.  The veteran developed sepsis secondary to 
fibrinopurulent peritonitis due to intestinal tuberculosis 
lesions and pulmonary embolism of the right lung.  Even the 
initial autopsy revealed that the veteran's demise was linked 
to end-stage renal (kidney) disease, secondary to non-
steroidal anti-inflammatory drug use while on hemodialysis 
(three times per week since January 1993 for his kidney 
disease), not his service-connected filariasis.  As a result 
of her review, the September 2005 VA physician, after a 
thorough review of the record, concluded that there was no 
direct cause and effect relationship between the veteran's 
death and his service-connected filariasis.  She added that 
none of the medications used to treat the veteran's service-
connected filariasis contributed to the cause of his death.

The appellant does not claim, and the evidence does not show, 
that the veteran's tuberculosis or kidney disease began in 
service or was manifested within one year of discharge.  
Thus, service connection (due to tuberculosis or kidney 
disease) is not warranted under the presumptive provisions of 
38 C.F.R. §§ 3.307, § 3.309(a).

The Board acknowledges that the appellant submitted a copy of 
an Internet printouts on various parasitic infections.  In 
this case, the printout on filariasis is not dispositive of 
the matter under consideration as it does not link it to any 
of the diseases or conditions which led to the veteran's 
death.  Even if it were, the Board does not assign this type 
of evidence much weight.  Medical treatise evidence, however, 
can provide important support when combined with an opinion 
of a medical professional.  Mattern v. West, 12 Vet. App. 
222, 228 (1999).  But here, there is no such opinion 
evidence.

The appellant may believe that there was a causal 
relationship between the veteran's service and his death.  
However, the Board notes that there is no indication that the 
appellant possesses the requisite knowledge, skill, 
experience, training, or education to qualify as a medical 
expert for her statements to be considered competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Lay persons are not considered competent to offer medical 
opinions regarding causation or diagnosis.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

As there is no medical evidence that the tuberculosis/end-
stage renal disease that led to the veteran's demise had 
their onset due to service, including on a presumptive basis, 
and as there is no evidence that these diseases were 
otherwise causally linked to an injury or disease of service 
origin, including the veteran's service-connected filariasis, 
the Board finds that entitlement to service connection for 
the cause of the veteran's death is not warranted, and there 
is no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  Accordingly, service connection on a 
direct basis under 38 C.F.R. §§ 3.303 and 3.312 or on a 
presumptive basis under 38 C.F.R. §§ 3.307, 3.309 is not 
warranted. 

Entitlement to DEA benefits

In pertinent part, Chapter 35, Title 38, United States Code 
extends the VA educational program to surviving spouses of 
veterans who died of service-connected disabilities and to 
the surviving spouse of a veteran who, when he died, had a 
service-connected total disability that was permanent in 
nature.  See 38 U.S.C.A. §§ 3500, 3501(a)(1) (West 2002); 38 
C.F.R. §§ 3.807, 21.3021 (2005).

The record shows that at the time of the veteran's death in 
March 1999, he was service-connected for filariasis rated as 
30 percent disabling.  Moreover, the record shows that his 
service-connected disability was not, at any point during his 
lifetime, rated as 100 percent disabling.  Since service 
connection for the cause of the veteran's death is not 
warranted, and as the veteran, when he died, did not have a 
service-connected total disability that was permanent in 
nature, the Board concludes that the criteria for basic 
eligibility for DEA under Chapter 35, Title 38, United States 
Code, have not been met.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Basic eligibility for DEA under Chapter 35, Title 38, United 
States Code is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


